DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 30 Nov 2020 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 10 line 3, filed 30 Nov 2020, with respect to the specification have been fully considered and are persuasive.  The objection of 31 Aug 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 10, filed 30 Nov 2020, with respect to the objections to the claims have been fully considered and are persuasive.  The objection of 31 Aug 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 20, filed 30 Nov 2020, with respect to the drawings have been fully considered and are persuasive.  The objection of 31 Aug 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 13 line 11, filed 30 Nov 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 31 Aug 2020 has been withdrawn. 
Remarks page 15 line 19, filed 30 Nov 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 31 Aug 2020 has been withdrawn. 
Claim(s) 1-13 and 15-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        18 Feb 2021